Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 filed 02/03/2020 are pending for examination.

Information Disclosure Statement
2.	IDSs’ filed 08/16/2022, 12/15/2021, and 02/02/2021 have been considered. The NPL references cited in the IDSs’ filed 08/16/2022 and 12/15/2021 are lined and not considered because they fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

3.	Subject matter eligibility: Claims 1-16 are patent eligible.
Step 1 analysis, claims 1-13, and 15-16 are to a process comprising a series of steps, and claim 14 to a system /apparatus, which are statutory (Step 1: Yes). 
Step 2A, prong 1 analysis: In claim 1, the limitations comprising receiving a request to view specific content and providing a plurality of items corresponding to a plurality of episodes, included in the specific content in response to the request, providing a specific episode as per a selection from the provided plurality of items after determining that the user has a viewing right for the specific episode, under their broadest reasonable interpretation, cover performance of managing interactions between people related to providing specific content falling within “Certain Methods of Organizing Human Activity”. Thus, claim 1 with its dependent claims 2-13 recite abstract idea. 
Claims 14 and 15 recite similar limitations as that of claim 1. Accordingly, claims 14 and 15 with its dependent claim 16 recite an abstract idea falling within, “ “Certain Methods of Organizing Human Activity” based on same rationale as established for claim 1 above.
Step 2A, prong 2 analysis:  Claim 1 recites the additional elements of a processor implementing the steps of receiving a request to view specific contents, from an electronic device, providing a plurality of items corresponding to a plurality of episodes included in the specific contents, in response to the request, performing one of a first process and a second process, related to a provision of the specific episode, according to a product type of the specific episode, in response to a selection of one of the plurality of items through the electronic device, wherein the first process includes providing the specific episode to the electronic device, and wherein the second process includes determining whether a specific user account which has been logged in through the electronic device has a viewing right with respect to the specific episode”, which emphasize that the limitations are online centric resulting in providing a user in response to his online request and selection  for a specific episode content but while the user is logged in online determining if the user has viewing rights so that it the requested specific content can be provided, integrates the abstract idea into a practical application by providing meaningful limits on practicing the abstract idea. Thus claim 1 is not directed to an abstract idea and therefore claims 1 and its dependent claims 2-13 are patent eligible. 
Since the other two independent claims 14 and 15 recite similar limitations as those of claim 1, they , when analyzed per Step 2A, prong 2, integrate the abstract idea into a practical application by providing meaningful limits on practicing the abstract idea. Thus claim 14 and claim 15 with its dependent claim 16 are not directed to an abstract idea but are patent eligible.
Step 2A, prong 2: No. Claims 1-16 are patent eligible.	

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.1.	Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by  Levicki et al. [US 20120110119 A1], hereinafter Levicki.

	Regarding claim 1, Levicki teaches a method for providing contents, comprising: 
receiving, by a processor, a request to view specific contents, from an electronic device;  providing, by the processor, a plurality of items corresponding to a plurality of episodes included in the specific contents, in response to the request [ see para 0005 which discloses that a source device, which is a computer server, see para 0018, provides specific contents to a user’s client device to one or more specific user accounts in response to the user’s request and the provided digital content can include a plurality of episodes of serial programming]; and 
performing, by the processor, one of a first process and a second process, related to a provision of the specific episode, according to a product type of the specific episode, in response to a selection of one of the plurality of items through the electronic device, wherein the first process includes providing the specific episode to the electronic device [already covered in para 0005 and the process of selection is disclosed in para 0008, “a digital download channel permits users to select specific content within the channel's offerings for digital download to a specified client device, at a time of the user's choosing”, and in para 0052, “ The mobile access application, when executed by the mobile device, may present a user interface permitting indication or selection of library content. In response to indication or selection of library content, the mobile access application may generate a "play" request to the mobile server, requesting access to specific library content”.], and wherein the second process includes determining whether a specific user account which has been logged in through the electronic device has a viewing right with respect to the specific episode [see para 0005 discloses  that contents provided are governed by viewing rights and as such provision of such episodes is subject to the user account has viewing rights which reads on the limitations to determine of the specific user account has viewing right.

Regarding claim 2, Levicki suggest that the method of claim 1, wherein the product type of the specific episode is one of a free product type and a charged product type, wherein when the specific episode has a free product type, the first process is performed, and wherein the first process is performed to provide the specific episode to the electronic device, without determining whether the specific user account has a viewing right with respect to the specific episode [see paras 0009, 0032 and 0038. Para 0038 discloses “that play window data is not required or used when the content is free from any restrictions to limit play to a specific time window”, that for free content no restrictions are needed which can include no charges and no restrictions on viewing rights, whereas paras 0009 and 0032 disclose that a content can be subject to license fees that can be charged when provided and as described in paras 0037-0038 would be subject to viewing rights for a limited length of time and if the granted time expires then the user’s viewing rights are prevented. ].

Regarding claim 3, the limitations, “ The method of claim 2, wherein when the specific episode has a charged product type, the second process is performed, and wherein the second process further includes a process of providing the specific episode to the electronic device, in a case that the specific user account has a viewing right with respect to the specific episode”, are already covered in the analysis for claim 2 as taught  and suggested in paras 0009, 0032 and 0037-0038].

Regarding claim 14, its limitations are similar to the limitations of claim 1. Accordingly, claim 14 is analyzed and rejected as being anticipated by Levicki on the basis of same rationale as established for claim 1 above.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1.	Claims 4-7, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levicki in view of Britt [US20080092181 A1]. 

Regarding claim 4, Levicki teaches all the limitations of claims 1-3 and further teaches, see paragraphs 0017 and 0055 that viewing rights for the requested content are limited and expire after some time and after expiry of limited time the play of the requested video is not permitted. Levicki fails to disclose that the method of claim 3,  wherein the second process further includes a process of subtracting a number of times of availability of the charged episode viewing right allocated to the specific user account, based on the provision of the specific episode. Britt, in the same field of endeavor of providing virtual content over a network, Britt teaches [see paras 0147 ] that the content is allowed to be viewed as per the terms and of the purchase such as “finite duration, limited number of views” corresponding to a stored user’s account, but does not teach explicitly to calculate remaining number of times left by subtracting a number of time already availed. However, in view of the teachings of Britt that a user is allowed a limited number of viewing rights as discussed above, it would be obvious to an ordinary skilled in the art to have subtracted the number of times already availed so as to know when the viewing right expires. Therefore, in view of the teachings of Britt it would also be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Levicki to incorporate the concept of limiting the viewing rights as per the purchase terms and after the limited time expires the viewing of video content is prevented and this process would require subtracting a number of times of availability of the charged episode viewing right allocated to the specific user account, based on the provision of the specific episode, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claim 5, the limitations that the method  of claim 4, wherein the charged episode viewing right is available only with respect to contents corresponding to a preset condition such as a limited number of viewing rights for the requested content, as discussed above, are obvious in view of the combined teachings of Levicki and Britt. The combined teachings of Levicki and Britt fail to teach further providing, by the processor, notification information including information on a remaining number of times of availability of the charged episode viewing right retained at the user account, in a case that the specific contents are contents corresponding to the preset condition, and wherein the notification information is output to one region of a display screen on the electronic device together with the plurality of items. Britt further teaches, see para 0251 displaying warnings with reference to the content/episodes being displayed such as flashing “A” or alerting viewers as to “the maturity, sexual content, etc. of the content” and such warnings are displayed graphically in a particular region on the display of the viewer similar to the network logo markings in the lower corners of the viewed content display. Therefore, in view of these teachings of displaying warnings to the user on the display of the viewer, it would be obvious to an ordinary skilled in the art to have displayed warnings about remaining number of times availability from the limited agreed viewing rights so as to inform the user as how many more times he can view the requested episode. Therefore, in view of the teachings of Britt it would also be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Levicki to incorporate the concept of providing, by the processor, notification information including information on a remaining number of times of availability of the charged episode viewing right retained at the user account, in a case that the specific contents are contents corresponding to the preset condition, and wherein the notification information is output to one region of a display screen on the electronic device together with the plurality of items,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, the limitations, “ The method of claim 5, further comprising updating, by the processor, the notification information output to the one region of the display screen on electronic device, based on a subtraction of the number of times of availability of the charged episode viewing right”, are already covered in the analysis of claim 5 of displaying the notification information output to the one region of the display screen on electronic device, based on a subtraction of the number of times of availability of the charged episode viewing right in view of Britt’s para 0251, wherein the notification is displayed in a particular region on the display of the viewer similar to the network logo markings in the lower corners of the viewed content display.

	Regarding claim 7, the combined teachings of Levicki and Britt teach and render obvious all the limitations of claims 4-6 including subtracting the number of times already viewed from the viewing rights agreed as per terms of purchase and displaying a notification of remaining available viewing rights after subtracting the number of viewing rights used but combined teachings fail to disclose that the remaining number of times of availability of the charged episode viewing right is '0' based on the subtraction of the number of times of availability of the charged episode viewing right, the notification information is updated to include time information related to a reallocation time of the charged episode viewing right. However, in view of the teachings and obvious rendered in view of combined teachings of Levicki and Britt including notifying remaining available viewing rights after subtracting the number of viewing rights used
It would be obvious to an ordinary skilled in the art that if all the limited viewing rights are expired then it would result in zero available viewing rights and the notification including remaining viewing rights displayed will be zero.

Regarding claim 13, Levicki teaches all the limitations of claims 1-2, as analyzed above, but fails to disclose that a graphic object indicating that the charged episode viewing right allocated to the specific user account is available is included in one region of an item corresponding to at least one charged episode of a charged product type, among the plurality of items. Britt, as already discussed above for claims 5-6, suggests that a notification/warning regarding viewing rights is displayed on the user’s interface in a specific region of the display such as a network logo while viewing the content [see Britt para 0251]. Therefore, in view of the teachings of Britt it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the teachings of Levicki as applied to claim 2 to incorporate the concept of a graphic object indicating that the charged episode viewing right allocated to the specific user account is available is included in one region of an item corresponding to at least one charged episode of a charged product type, among the plurality of items, so that the user knows as how many viewing rights may be available. 

Regarding claim 15, the limitations, “  A method for providing contents, using an application executed on an electronic device, the method comprising: selecting specific contents through an execution screen of the application, the execution screen outputted to the electronic device; and outputting a plurality of items corresponding to a plurality of episodes included in the specific contents, based on the selection of the specific contents, wherein in the outputting of the plurality of items, notification information related to a charged episode viewing right which can view charged episodes among the plurality of episodes is output together with the plurality of items, and wherein the information on the charged episode viewing right includes a remaining number of times of availability of the charged episode viewing right retained at a user account which has been logged in through the electronic device”, are similar to the limitations covered for claims 1, 4-6 and are analyzed and rejected as being unpatentable over Levicki in view of Britt as per the rationale discussed for claims 1 and 4-6 above..

Regarding claim 16, the limitations, “The method of claim 15, further comprising providing an episode corresponding to a specific item, in a case that the specific item corresponding to a charged episode is selected among the plurality of items, wherein the remaining number of times of availability, included in the notification information is changed based on the provision of the episode corresponding to the specific item”, are similar to the limitations covered for claim 7 and is analyzed and rejected as being unpatentable over Levicki in view of Britt as per the rationale discussed for claim 7 above..

5.2.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Levicki in view of Britt and in view of JP 3552515B2, hereinafter JP’15B2.
	
	Regarding claim 8,  the combined teachings of Levicki and Britt teach and render obvious all the limitations of claim 4 but fails to disclose that the charged episode viewing right is reallocated to the specific user account per preset time period. JP”15B2, in the same field of endeavor of providing video content, teaches renewing [corresponds to reallocating] to the specific user account viewing right to the content for which viewing right has expired [or viewing rights are zero]  for a preset time period such as one year or any other duration [See JP”15B2 paras 0011-0012,  0029,0031 ]. Therefore, in view of the teachings of JP’15B2, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the combined teachings of Levicki and Britt as applied to claim 4 to incorporate the concept of renewing [corresponds to reallocating ] the viewing rights of the specific user account for the requested episode for the same period as earlier such as one year, because it would simply enable the specific user to continue with his viewing rights the requested episode.

Regarding claim 9, the limitations, “ The method of claim 8, further comprising providing, by the processor, notification information indicating the reallocation of the charged episode viewing right to the electronic device through which the specific user account has been logged in, in a case that the charged episode viewing right is reallocated to the specific user account, wherein the notification information is provided to the electronic device at the preset time period”, are already covered in the analysis for claim 9 that is renewing/reallocating the viewing rights to the specific user account for the preset time of one year as it was before expiry of the viewing rights. Since, Levicki teaches notifying the user that the specific content is available for viewing once the transaction is authorized [see Levicki para 0199] it would be obvious to an ordinary skill in the art at the time of the applicant’s invention to have also notified the user about reallocation of the viewing rights so that he is aware that he can continue to view the  specific episode.

Regarding claim 10, Levicki teaches that the method of claim 9, wherein the notification information includes information on contents including an episode which has been previously viewed with the charged episode viewing right [See paras 0225 and 0255], which teach providing information on selected content such as metadata including information on artist, genre, data, etc..

5.3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levicki in view of Britt and in view of Cales et al. [US20030135421 A1], hereinafter Cales.

Regarding claim 11, the limitations “ The method of claim 4, wherein the charged episode viewing right is available only with respect to contents corresponding to a preset condition, and wherein at the second process, the number of times of availability of the charged episode viewing right is subtracted when the specific contents are contents corresponding to the preset condition”, are already covered in the analysis for claims 4-6 above, in view of combined teachings of Levicki and Britt. Levicki and Britt do not teach that electronic money retained at the specific user account is paid when the specific contents are not contents corresponding to the preset condition. Cales, in the field of buyer protection service, teaches making a refund to the buyer if the product is not supplied as per preset conditions such as not receiving the product as agreed to the terms and policies of purchase, which represent similar problems as faced by the Applicant when recognizing that the contents are not corresponding to the preset conditions then to return the electronic money still available/retained as claimed. Therefore, in view of the teachings of Cales it would be obvious to an ordinary skill in the art at the time of the invention to have modified the combined teachings of Levicki and Britt as applied to claim 4 to incorporate the concept that if the content is not supplied as per the preset conditions of purchase then to return the retained money for the balance viewing rights content because it , as shown in Cales, protects the buyer. 

5.4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Levicki in view of Britt and in view of Cales in view of CN 102439986 B, hereinafter CN’ 986.

Regarding claim 12, the combined teachings of Levicki/Britt/Cales teach and render obvious all the limitations of claims 1-4,  and 11, as analyzed above including subtracting the number of times of availability of the charged episode viewing right, or before paying the electronic money, but fails to teach wherein the second process further includes a process of providing notification information on a conversion time of a product type of the specific episode in a case that a time when a preset charged product type of the specific episode is converted into a free product type is within a preset time, before subtracting the number of times of availability of the charged episode viewing right, or before paying the electronic money. CN’986, in the field of determining availability of a specific content and providing notification to the user about the availability of the content with its specific content information [see Abstract], teaches the aspect of providing notification about changing of a content to free viewing and the time when it will happen [see para 0254, “ [0254] and, the notifying part 130 not only when receiving a request from a user for notification, but also to notify the user about the content of high interest degree of time. For example, notification part 130 the specific contents of the contents is updated (update) time, or audiovisual content becomes free or change the time that notification”. In view of this disclosure of CN’986 in the same field of notifying users about a specific content of their interest and information about it with updates when it can be available to view free of charge, it would be obvious to an ordinary skilled in the art [who are supposed to be well aware and conscious about the charges for the content they have requested] to have modified the combined teachings of Levicki/Britt/Cales as applied to claim 11 to  arrive at the claimed limitations of providing notification information on a conversion time of a product type of the specific episode in a case that a time when a preset charged product type of the specific episode is converted into a free product type is within a preset time, before subtracting the number of times of availability of the charged episode viewing right, or before paying the electronic money, so that the user does not have to subscribe or renew the viewing rights and save his money.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Issa et al. [US 20090164600 A1; see Abstract] discloses a system an dmethod for place-shifting media items, wherein a media zone broker enablee place-shifting of media items shared with the media zone by associated users among user devices of the associated users in such a manner that each media item is played by at most a number (N) of the user devices at any one time. The number (N) is a function of collective rights to the media item of one or more of the users sharing the media item in the media zone. 

	(ii)	Silfvast et al. [US 20080301750 A1; see para 0091 and )093] disclose transmitting specific content per his request but the system controls the availability if the viewing rights have expired.

(iii)	JP 2004535025 A [see para 0017] discloses that when a user requests for content 42 via his browser on his client device, a server 80 collects a fee for the sale of the content, contacts a license server 50 to generate a license 52 and then downloads both the requested content and generated license 52 to the user, wherein the license 52 provides usage rights. 

(iv)	EP 1973292 A1 [see para 0003] discloses that media-on-demand services offered by digital television operators allow a viewer to select the particular media he/she wants to view and allowing him/her to select which movie or episode of a soap he/she would like to view at a given time of the day at a fee, for instance using a subscription for a particular soap or an amount of movies per month, or by a pay-per-view system where a fee is charged for each media item that is requested. 

(v)	Article, “ On-demand pay TV operator plans South Africa debut Anonymous. BBC Monitoring Media [London] 09 May 2011”, retrieved on 09/07/2022 from Dialog database discloses that VOD TV [Video on Demand TV] slated for service to South African nations to  deliver the latest, selected TV shows and movies to a high-definition (HD) personal video recorder (PVR) via Intelsat-owned satellite and this service will be free over free-air -channels except for the charges required install a 15-dollar digital tuner based on the European DVB-T2 standard once SA has defined the specifications for digital broadcasts. About half the content delivered to the PVRs will be available for viewing as part of a subscription fee. The rest of the delivered content, which will include the latest Hollywood blockbusters, will be available for purchase, much like one would rent a DVD from a video store, and consumers will have a set period in which to watch them. Proposal is to broadcast weekly episodes of TV shows. The company also plans to allow consumers to request specific content. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625